 


114 HR 463 IH: Protecting Life in Funding Education Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 463 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2015 
Mr. Neugebauer (for himself, Mr. Huizenga of Michigan, Mr. Nunnelee, Mr. Farenthold, Mr. Massie, Mr. Jones, Mr. Boustany, Mr. Rothfus, Mr. Cartwright, Mr. Pompeo, Mr. Messer, Mr. Harper, Mr. Nugent, Mr. Miller of Florida, Mr. Pearce, Mr. Long, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the General Education Provisions Act to prohibit Federal education funding for elementary schools and secondary schools that provide on-campus access to abortion providers. 
 
 
1.Short titleThis Act may be cited as the Protecting Life in Funding Education Act or the PRO-LIFE Act. 2.Schoolchildren’s protection from abortion providersThe General Education Provisions Act (20 U.S.C. 1221 et seq.) is amended by adding at the end the following new part:

ESchoolchildren’s protection from abortion providers
470.Schoolchildren’s protection from abortion providers
(a)Limitation on fundingNotwithstanding any other provision of law, no funds shall be made available under any applicable program to any State educational agency or local educational agency that enters into a contract or other agreement with a school-based health center relating to the provision of health services to students served by the agency unless such center certifies that— (1)the center will not perform an abortion; and
(2)the center will not provide abortion-related materials, referrals, or directions for abortion services to any such student. (b)Rule of constructionNothing in this part shall be construed to prevent a school-based health center from providing non-abortion health services to pregnant students.
(c)DefinitionsFor purposes of this part: (1)ESEA termsThe terms local educational agency and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(2)School-based health centerThe term school-based health center has the meaning given such term in section 2110(c)(9) of the Social Security Act (42 U.S.C. 1397jj(c)(9))..  